Case 1:20-cv-11358-LTS Document 3-22 Filed 07/20/20 Page 1 of 4




            EXHIBIT 22
7/20/2020                          After being told to remove her
                          Case 1:20-cv-11358-LTS                  "Black Lives Matter"
                                                              Document         3-22faceFiled
                                                                                        mask, Whole Foods employee
                                                                                              07/20/20       Page  quits2inof
                                                                                                                           protest.
                                                                                                                              4




      NOSH

      Hundreds in Berkeley protest Whole Foodsʼ
      ban on wearing clothing branded ʻBlack Lives
      Matterʼ
      Protesters came to support a former employee who quit a er she was told to remove a
      face mask that had “Black Lives Matter” printed on it.

      By Frances Dinkelspiel, July 17, 2020, 6:50 p.m.


                                                                                        Baker declined to talk to Berkeleyside during the
                                                                                        rally. She said she has quit her job at Whole Foods.




      A protester holds up a sign at a demonstration against Whole
      Foods Market’s clothing policy. outside Whole Foods on Gilman
      Street in Berkeley on July 17, 2020. Photo: Nancy Rubin


      About 200 people gathered at the intersection of                                  Jordan Baker, who wore a BLM face mask to work at the Gilman
      Gilman and Ninth streets Friday a ernoon to protest                               Street Whole Foods on July 15, was asked to remove it within
      a Whole Foods Market policy of not letting                                        five minutes of arriving at work. She has since quit. Image:
                                                                                        Jordan Baker’s Instagram
      employees wear masks or T-shirts reading “Black
      Lives Matter.”

      They came out to support Jordan Baker, who wore a                                 The companyʼs dress policy prohibits workers from
      Black Lives Matter face mask to work at the Gilman                                wearing clothing with visible slogans, according to a
      Street Whole Foods on July 15 and was asked to                                    spokesperson who sent the following statement:
      remove it within ve minutes of arriving at work,
      according to her Instagram account.                                                     “In order to operate in a customer-focused
                                                                                              environment, all Team Members must
      “I honestly donʼt want to work for a company who                                        comply with our longstanding company
      only “supports” a movement when it makes them                                           dress code, which prohibits clothing with
      look good, or makes them money,” she wrote.                                             visible slogans, messages, logos or
                                                                                              advertising that are not company-related,”
      Her post was liked more than 40,000 times and many                                      reads the statement. “Team Members with
      people at the rally said they had seen it and had                                       face masks that do not comply with dress
      turned up to support her.                                                               code are always o ered new face masks.



https://www.berkeleyside.com/2020/07/17/berkeley-ca-whole-foods-black-lives-matter-protest                                                             1/3
7/20/2020                          After being told to remove her
                          Case 1:20-cv-11358-LTS                  "Black Lives Matter"
                                                              Document         3-22faceFiled
                                                                                        mask, Whole Foods employee
                                                                                              07/20/20       Page  quits3inof
                                                                                                                           protest.
                                                                                                                              4


             Team Members are unable to work until
             they comply with dress code.”

      But a woman who works at the Gilman store disputed
      that characterization. She said people wear clothing
      with slogans all the time and management does
      nothing about it. It was only when Baker wore a
      “Black Lives Matter” mask that they complained.

      “I wear logos every day and itʼs never a problem,” she
      said.



      The woman, who did not want to give her name, said                                Two protesters at the rally against Whole Foods on July 17,
      workers at the Gilman store are upset about the                                   2020. Photo: Nancy Rubin
      company policy. A number have quit. The woman,
      who has worked there for about a year, said she                                   A number of people at the rally said the concept of
      intended to quit soon. Others at the rally said word                              Black Lives Matter was no longer controversial a er
      about what happened to Baker had spread among                                     the mass movements prompted by the police killing
      workers at the Berkeley and Oakland stores.                                       of George Floyd, but instead expressed a demand for
                                                                                        basic human rights.
      This is not the rst large company to run into trouble
      when its employees wanted to wear Black Lives                                     “This is not a political issue,” the woman said. “It is a
      Matter merchandise. Starbucks, a er tweeting on                                   human rights issue. This is not a controversial
      June 1 that it stood “in solidarity with our Black                                statement. Itʼs a human rights statement.”
      partners, customers and communities,” told its
      employees they could not wear BLM merchandise                                     Others at the rally said they were there to demand
      because its dress code, like Whole Foodsʼ, prohibited                             societal changes.
      political or religious slogans, according to Buzz Feed.
      Starbucks later reversed its position.                                            “What I like to see is people participating, making
                                                                                        social change,” said Michael Ware, who works down
      The crowd swelled to 200 as                                                       the street at Berkeleyʼs transfer station. “Itʼs our time,
                                                                                        not only for Blacks but for whites to come together.
      cars and trucks honk in                                                           This is an opportunity to unite for the better of all
      solidarity                                                                        people.”


      The crowd, which started gathering at 3 p.m., soon
      swelled to more than 200. Protesters stood on the
      sidewalk and hoisted signs in the air. Many cars and
      trucks tooted horns in solidarity.

      One woman, who used to work at the Whole Foods in
      Oakland, said the corporation was hypocritical
      because it said it supports social justice issues and
      has no tolerance for racism. But when an employee
      wears a Black Lives Matter face mask, she is told
      those words are prohibited.

      “Itʼs tone-deaf,” she said. “Itʼs super inconsiderate.
      Theyʼre performative. Itʼs lip service.”                                          Protesters in front of the Whole Foods Market on Gilman Street
                                                                                        in Berkeley. Photo: Nancy Rubin

https://www.berkeleyside.com/2020/07/17/berkeley-ca-whole-foods-black-lives-matter-protest                                                               2/3
7/20/2020                          After being told to remove her
                          Case 1:20-cv-11358-LTS                  "Black Lives Matter"
                                                              Document         3-22faceFiled
                                                                                        mask, Whole Foods employee
                                                                                              07/20/20       Page  quits4inof
                                                                                                                           protest.
                                                                                                                              4


      Business inside Whole Foods                                                       employees well, and that is a “corrupt company.”
                                                                                        They encouraged customers to shop at Berkeleyʼs
      did not seem a ected                                                              independent markets, including Berkeley Bowl,
                                                                                        Monterey Market and the Berkeley Natural Food
      The rally didnʼt seem to a ect Whole Foodsʼ business                              Company.
      much. As cars tried to turn into the parking lot,
      protesters would plead with the drivers to go
      elsewhere. A few turned around.

      Inside, people continued with their shopping,
      seemingly unaware of the protest outside. However,
      three young women walked around the store and
      stopped customers to suggest they leave. They
      stopped this reporter and explained that Amazon was
      the true owner of Whole Foods, that it didnʼt pay its


      Frances Dinkelspiel is co-founder and executive editor of Berkeleyside. Email: frances@berkeleyside.com.



      © Cityside. All Rights Reserved.




https://www.berkeleyside.com/2020/07/17/berkeley-ca-whole-foods-black-lives-matter-protest                                                 3/3
